Case 8:20-cv-00756-VMC-AAS Document 77 Filed 06/01/20 Page 1 of 11 PageID 1083




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

    Q3 INVESTMENTS RECOVERY
    VEHICLE, LLC,

               Plaintiff,

    v.                                    Case No. 8:20-cv-756-T-33AAS

    QUAN TRAN, et al.,

              Defendants.
    ______________________________/

                                    ORDER

          This cause comes before the Court pursuant to Plaintiff

    Q3 Investments Recovery Vehicle, LLC’s Renewed Motion to

    Remand (Doc. # 40), filed on April 27, 2020. Defendant Quan

    Tran responded on May 11, 2020. (Doc. # 57). Q3 Investments

    Recovery filed a reply on May 22, 2020. (Doc. # 69). For the

    reasons that follow, the Motion is granted.

    I.    Background

          Q3 Investments Recovery initiated this action in state

    court on March 12, 2020. (Doc. # 1-6). Q3 Investments Recovery

    is an entity “created by victims of a $35 million Ponzi scheme

    to pool their claims and resources to attempt to recover their

    substantial losses.” (Id. at 2). “From approximately August

    2017 to December 2019, the [individual Defendant] Founders

    [of Defendant Q3 I, LP] solicited funds to supposedly trade


                                      1
Case 8:20-cv-00756-VMC-AAS Document 77 Filed 06/01/20 Page 2 of 11 PageID 1084




    virtual currencies through the Q3 Entities.” (Id.). “The

    Founders claimed, fraudulently, that the investments would be

    used to trade cryptocurrency using a proprietary and wildly

    successful    algorithm    developed     by     [Defendant    Michael]

    Ackerman.” (Id.).

          The   complaint   asserts   claims      for   fraud   (Count   I),

    conspiracy     to    commit    fraud    (Count       II),    negligent

    misrepresentation (Count III), unjust enrichment (Count IV),

    breach of fiduciary duty (Count V), negligence (Count VI),

    and vicarious liability (Count VII) against Tran and numerous

    other Defendants. (Id.). The complaint alleges that many of

    Q3 Investments Recovery’s members and some Defendants are

    citizens of Florida, such that complete diversity does not

    exist. (Id. at 3-4).

          Tran removed the case to this Court on April 1, 2020.

    (Doc. # 1). Tran then filed an amended notice of removal on

    April 16, 2020, premising removal solely on the Securities

    Litigation Uniform Standards Act (SLUSA), 15 U.S.C. § 77p(c),

    15 U.S.C. § 78bb(f)(2), and 28 U.S.C. § 1441. (Doc. # 18).

          Q3 Investments Recovery now seeks remand. (Doc. # 40).

    The Motion is now ripe.




                                      2
Case 8:20-cv-00756-VMC-AAS Document 77 Filed 06/01/20 Page 3 of 11 PageID 1085




    II.     Discussion

            Q3 Investments Recovery argues that remand is proper

    because the Supreme Court’s decision in Chadbourne & Parke

    LLP v. Troice, 571 U.S. 377 (2014) “precludes application of

    SLUSA to this case.” (Doc. # 40 at 2-3).

            For SLUSA to apply to this case, Q3 Investments Recovery

    must allege a “misrepresentation or omission of a material

    fact in connection with the purchase or sale of a covered

    security.” 15 U.S.C. § 78bb(f)(B)(i). A covered security is

    a   security    “designated    as    qualified       for      trading   in   the

    national market system [by the SEC] that is listed, or

    authorized for listing, on a national securities exchange.”

    15 U.S.C. § 77r(b)(1)(A).

            The   party   that   removes       an   action    to    federal   court

    pursuant to SLUSA bears the burden of showing that:

            “(1) the suit is a ‘covered class action,’ (2) the
            plaintiffs’ claims are based on state law, (3) one
            or more ‘covered securities’ has been purchased or
            sold, and (4) the defendant misrepresented or
            omitted a material fact ‘in connection with the
            purchase or sale of such security.’”

    Behlen v. Merrill Lynch, 311 F.3d 1087, 1092 (11th Cir.

    2002)(citation omitted).

            Q3 Investments Recovery argues Tran cannot satisfy the

    third    and   fourth    elements.     According         to    Q3   Investments



                                           3
Case 8:20-cv-00756-VMC-AAS Document 77 Filed 06/01/20 Page 4 of 11 PageID 1086




    Recovery,        Defendants       “Tran,         Seijas,       and        Ackerman       sold

    interests        in   [Defendant        Q3    I,    LP]       to    their       victims    by

    representing          [Q3    I,        LP]    would          trade       ‘strictly’        in

    cryptocurrency using a novel algorithm created by Ackerman,

    which      was    designed        to    profit         from        the    volatility       of

    cryptocurrency markets.” (Doc. # 40 at 4; Doc. # 1-6 at 2, 5-

    8).

             Tran acknowledges in his amended notice of removal that

    “the      limited       partnership          interests             acquired         by   each

    investor/assignor do not meet the definition of a ‘covered

    security.’” (Doc. # 18 at 7). But, in his response to the

    Motion, Tran represents that “most of the investors executed

    subscription          agreements,       and      the    subscription            agreements

    included a joinder agreement by which the investors agreed .

    . . ‘to be subject to the terms and conditions of the

    Partnership Agreement.’” (Doc. # 57 at 6; Doc. # 18-6 at 45).

             In turn, the Partnership Agreement provides in relevant

    part:     “The    Partnership          is    organized         for       the    purpose    of

    investing in Investments . . . .” (Doc. # 18-6 at 7). Appendix

    A   of    the    Partnership       Agreement           defines       “Investments”         as

    “cryptocurrencies and other digital commodities (together

    ‘Digital-Assets’)           including         but      not    limited          to   bitcoin,

    Ethereum, Litecoin, NEM, Lisk, Monero, Ethereum Classic,


                                                 4
Case 8:20-cv-00756-VMC-AAS Document 77 Filed 06/01/20 Page 5 of 11 PageID 1087




    Augur, Zeash, Decred, Gnosis, GameCredits, Dogecoin, PIVX,

    Stellar Lumens, Bitshares, Ardor, Peercoin, NXT, Evercoin,

    Syscoin, and Siacoin.” (Id. at 33). The definition continues

    thus: “Notwithstanding the foregoing,             investments of the

    Partnership may take a broad variety of forms and may include,

    without limitation, publicly traded stocks, options and ETFs

    whether traded on exchanges, over-the counter or negotiated

    on electronic markets.” (Id.). The assets mentioned in this

    disclaimer portion of the definition, such as stocks and ETFs,

    are covered securities. (Doc. # 57 at 7).

           Q3 Investments Recovery maintains that Tran’s admission

    that    the   limited    partnership     interests     are     uncovered

    securities is — by itself — fatal to removal. The Court

    disagrees that Troice automatically requires remand.

           “The   question    [in   Troice     was]      whether     [SLUSA]

    encompasses a class action in which the plaintiffs allege (1)

    that they ‘purchase[d]’ uncovered securities (certificates of

    deposit that are not traded on any national exchange), but

    (2) that the defendants falsely told the victims that the

    uncovered     securities were backed by       covered    securities.”

    Troice, 571 U.S. at 381. Because the defendant bank in Troice

    represented that it “would use the victims’ money to buy for

    itself shares of covered securities,” the plaintiffs never


                                      5
Case 8:20-cv-00756-VMC-AAS Document 77 Filed 06/01/20 Page 6 of 11 PageID 1088




    took any ownership interest in covered securities. Id. at

    396. Rather, the defendant bank’s alleged purchase of covered

    securities was merely supposed to make plaintiffs’ investment

    in uncovered securities with the defendant more secure. Id.

    Thus, Troice was not a true “feeder fund” case, in which a

    plaintiff     who    purchases    uncovered     securities     ends   up

    obtaining some ownership interest in covered securities — the

    theory on which Tran predicates removal. (Doc. # 18 at 6-7).

          True,      Troice      stated      that     “[a]       fraudulent

    misrepresentation or omission is not made ‘in connection

    with’ such a ‘purchase or sale of a covered security’ unless

    it is material to a decision by one or more individuals (other

    than the fraudster) to buy or to sell a ‘covered security.’”

    Troice, 571 U.S. at 387. But the Court is not convinced that

    the Supreme Court intended to destroy the feeder fund theory

    of SLUSA preemption by only allowing SLUSA preemption where

    the plaintiff investor directly purchased covered securities.

    As the Supreme Court wrote, “every securities case in which

    this Court has found a fraud to be ‘in connection with’ a

    purchase or sale of a security has involved victims who took,

    who tried to take, who divested themselves of, who tried to

    divest themselves of, or who maintained an ownership interest

    in   financial      instruments   that   fall   within   the   relevant


                                       6
Case 8:20-cv-00756-VMC-AAS Document 77 Filed 06/01/20 Page 7 of 11 PageID 1089




    statutory definition.” Id. at 388 (emphasis original). Thus,

    as long as a plaintiff maintains an ownership interest in a

    covered security or attempted to maintain such ownership

    interest, SLUSA may apply        —    even if the plaintiff only

    directly purchased uncovered securities.

          The Eastern District of New York has reached a similar

    conclusion. That court persuasively held that “Troice does

    not stand for the broad proposition that SLUSA cannot apply

    whenever the defendant accused of fraud, instead of the

    plaintiff, was the one who purchased the covered securities.”

    Goodman v. AssetMark, Inc., 53 F. Supp. 3d 583, 590 (E.D.N.Y.

    2014); see also In re Kingate Management Limited Litigation,

    784 F.3d 128, 142 (2d Cir. 2015)(holding that SLUSA still

    applied post-Troice where plaintiffs “purchased the uncovered

    shares of the offshore Funds, expecting that the Funds were

    investing the proceeds in S & P 100 stocks, which are covered

    securities” because the purchase was in effect an “attempted

    investment[] in covered securities, albeit through feeder

    funds”).

          The First Circuit Court of Appeals in Hidalgo-Velez v.

    San Juan Asset Management, Inc., 758 F.3d 98 (1st Cir. 2014),

    has similarly held that Troice — while influential — does not

    prevent SLUSA from applying to every feeder fund case. The


                                      7
Case 8:20-cv-00756-VMC-AAS Document 77 Filed 06/01/20 Page 8 of 11 PageID 1090




    First     Circuit     acknowledged        Troice’s     holding    “that      a

    misrepresentation       in   connection      with    the    purchase   of   an

    uncovered security, by itself, is insufficient to bring a

    claim within the SLUSA’s grasp.” Id. at 107. But it went on

    to explain that, “[i]n certain cases, the primary intent or

    effect of purchasing an uncovered security is to take an

    ownership interest in a covered security” such that SLUSA

    applies. Id. Thus, a court “must carefully consider whether

    and to what extent the plaintiffs sought to take an ownership

    interest in covered securities,” by asking “what the fund

    represents its primary purpose to be in soliciting investors

    and whether covered securities predominate in the promised

    mix of investments.” Id. at 108.

            The   Court     finds   the       reasoning    of     Hidalgo-Velez

    compelling.1     That     is,   Troice      does     not    preclude   SLUSA


    1 Tran’s argument that Hidalgo-Velez is “contrary to binding
    precedent of the Eleventh Circuit Court of Appeals” is
    unpersuasive. (Doc. # 57 at 11). Neither Herndon v. Equitable
    Variable Life Ins. Co., 325 F.3d 1252 (11th Cir. 2003), nor
    Instituto De Prevision Militar v. Merrill Lynch, 546 F.3d
    1340 (11th Cir. 2008), involved so-called feeder-funds, as
    Hidalgo-Velez did. Rather, Herndon and Instituto De Prevision
    Militar involved plaintiffs who purchased both covered and
    uncovered securities. Because the plaintiffs had directly
    purchased covered securities — albeit along with uncovered
    securities — the Eleventh Circuit held that SLUSA applied. As
    Hidalgo-Velez addresses a different scenario than that at
    issue in Herndon and Instituto De Prevision Militar, Hidalgo-
    Velez is not contrary to Eleventh Circuit precedent.


                                          8
Case 8:20-cv-00756-VMC-AAS Document 77 Filed 06/01/20 Page 9 of 11 PageID 1091




    preemption in every case in which a plaintiff purchased

    uncovered securities but, through such uncovered securities,

    also took some ownership interest in covered securities.

    Rather,   under      Troice,   SLUSA       still   applies    “[i]n     certain

    cases, [where] the primary intent or effect of purchasing an

    uncovered security is to take an ownership interest in a

    covered security.” Hidalgo-Velez, 758 F.3d at 107. In short,

    SLUSA applies where the primary purpose of purchasing an

    uncovered security is to take an ownership interest in a

    covered security because such primary purpose creates “a

    connection that matters” with the purchase or sale of covered

    securities. See Troice, 571 U.S. at 387-88 (explaining that

    “[t]he phrase ‘material fact in connection with the purchase

    or sale’ suggests a connection that matters” and “a connection

    matters      where   the    misrepresentation         makes   a   significant

    difference to someone’s decision to purchase or to sell a

    covered security, not to purchase or to sell an uncovered

    security”).

           But, here, Q3 Investments Recovery members’ primary

    purpose in purchasing limited partnership interests — and the

    primary effect of that purchase — was not to obtain ownership

    interests in covered securities. The complaint makes clear

    that   the    primary      purpose   of     Q3   I,   LP   was    to   purchase


                                           9
Case 8:20-cv-00756-VMC-AAS Document 77 Filed 06/01/20 Page 10 of 11 PageID 1092




    cryptocurrency — an uncovered security. (Doc. # 1-6 at 2, 5-

    8).

            While the language of the Partnership Agreement and its

    definition of “Investments” allowed Q3 I, LP to purchase

    certain covered securities in addition             to cryptocurrency

    (Doc. # 18-6 at 33), such incidental ability to purchase

    covered securities is not sufficient to establish that Q3 I,

    LP’s primary purpose was the purchase of covered securities.

    See Hidalgo-Velez, 758 F.3d at 108 (“Although the prospectus

    suggested that some (relatively small) part of the Fund’s

    portfolio might include covered securities, any such holdings

    were incidental to the primary purpose of the Fund: the main

    allocative stipulation contained in the prospectus was that

    at least 75% of the Fund’s assets would be invested in certain

    specialized notes offering exposure to North American and

    European bond indices. The defendants have not asserted that

    these particular investments were covered securities. In

    these     circumstances,     the     link    between     the     alleged

    misrepresentations and the covered securities in the Fund’s

    portfolio is too attenuated to bring the complaint within the

    maw of the SLUSA.”). Q3 I, LP’s peripheral ability to purchase

    some     covered   securities   in      addition   to   the    uncovered

    cryptocurrencies is not a connection to covered securities


                                       10
Case 8:20-cv-00756-VMC-AAS Document 77 Filed 06/01/20 Page 11 of 11 PageID 1093




    “that matters.” Troice, 571 U.S. at 387-88. The definition of

    “Investments” in the appendix to the Partnership Agreement

    supports this. At the outset, it defines “Investments” as

    various types of cryptocurrency, evincing that the purchase

    and sale of cryptocurrency was the limited partnership’s

    primary purpose. The definition merely goes on to include

    what    amounts   to   a     disclaimer,       allowing   Q3   I,   LP   to

    additionally      purchase     some        covered   securities     without

    violating the agreement. (Doc. # 18-6 at 33).

           Thus, SLUSA does not apply. Because SLUSA formed the

    sole basis for removal to this Court, remand is warranted.

           Accordingly, it is now

           ORDERED, ADJUDGED, and DECREED:

           Plaintiff Q3 Investments Recovery Vehicle, LLC’s Renewed

    Motion to Remand (Doc. # 40) is GRANTED. The Clerk is directed

    to REMAND this case to state court and, thereafter, CLOSE

    this case.

           DONE and ORDERED in Chambers in Tampa, Florida, this 1st

    day of June, 2020.




                                          11
